DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
Status of Claims
Claim(s) 1-13 are pending in the application. The previous rejection(s) under 35 U.S.C. 102 & 103 have been withdrawn in light of applicant’s amendments to the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 13 & 6 are rejected under 35 U.S.C 112(b) as being indefinite.
As Per Claim 13, the claim recites the limitation "a foil, a first surface, an end wall, a second surface, a side wall" There is insufficient antecedent basis for this limitation in the claim as claim 13 relies on the structure of claim 1 in the preamble, yet introduces these elements without consideration of the antecedent basis with regards to claim 1. Furthermore, it is unclear 
As Claim 6, the claim recites the limitation "the PLA Layer" There is insufficient antecedent basis for this limitation in the claim as claim 6 is dependent on Claim 1 and 5 yet there is no mention of said PLA layer in said claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 & 9 are rejected under 35 U.S.C. 102 as being unpatentable over Schifferle (US 2003/0172813) in view of Kamerbeek (US 8906435)
	As Per Claim 1, Schifferle discloses a container [Fig. 1] containing a product to be extracted, more particularly ground coffee beans or cut tea leaves [abstract; “…a cartridge containing a single a collection member [fig. 1, #2] of liquid impermeable material [Par. 38; “…the brewing water…passes the openings 8 provided in the lower collection member 2 and flows to the bottom side of the collection member 2. Finally, the coffee beverage flows through the fluid channels 17 located at the bottom of the main portion 1 of the cartridge and defined by the raised portions 9 of the collection member 2...], a first surface [Fig. 1, #A] the collection member being provided with a multitude of local weakening  [Fig. 1, #9] 
wherein the weakening includes a crater [Fig. 1, #9] with respect to said first surface [Fig.1, #A below] and having a raised edge [refer to annotated Fig. 1, #B below] around the crater [refer to annotated Fig. 2, #A below], where the material removed from the middle of the crater [Fig. 1, #9] forms the raised edge [refer to annotated Fig. 1, #B below] and said raised edge [refer to annotated Fig. 1, #B below]  is configured for strengthening the weakening [Fig.1, #9]; and 
and wherein a bottom of each crater [Fig. 1, #9] is bulged from a second surface of the foil [although not shown in the figure, the examine is interpreting the back of the first surface of the collection member as being a second member, as best shown in Figure 1, (3), as the reference clearly discloses “… the upper distribution member 3 is essentially a mirror image of the lower collection member 2..” (Par. 31), in which it can be clearly shown that the craters (9) create the bulges on the back of the surface (13)] and forms a bulging [Fig. 1, #13], such that bulgings [Fig. 1, #13] on said second surfacedefine undulations on the collection member [although not shown in the figure, the examine is interpreting the back of the first surface of the collection member as being a second member, as best shown in Figure 1, (3), as the reference clearly discloses “… the upper distribution member 3 is essentially a mirror image of the lower collection member 2..” (Par. 31), in which it can be clearly shown that the craters (9) create the bulges on the back of the surface (13)]

wherein each one of the weakenings are formed in the foil by a laser.
Kamerbeek, much like Shifferle, pertains to an exchangeable capsule for producing a beverage. [abstract] 
Kamerbeek discloses the collection member is a foil [Col. 4, Lines 45-50; “…a first layer may be filter paper and the second layer may be a perforate foil or both layers may be perforate foils with openings that correspond to each other…”]; and 
wherein each one of the weakenings are formed in the foil by a laser [Col. 3, Lines 43-47; “...Due to the heat of the laser, on a peripheral edge of an opening a melting ridge may be provided…”]
Kamerbeek discloses the benefits of using a laser on the foil in that by melting the ridge with said laser, more material is present resulting in a locally reinforced area. [Col. 3, Lines 44-48]
Therefore, it would have been obvious to modify the collection member and craters as taught by Schifferle in view of the foil and laser as taught by Kamerbeek to further include the collection member is a foil and wherein each one of the weakenings are formed in the foil by a laser to create a locally reinforced area around the ridge created by the laser. [Col. 3, Lines 44-48]
	As Per Claim 2, Schifferle discloses said wall portion [Fig. 2, #3] comprises various layers of which one layer is formed by said collection member [Fig. 1, #2] and a further layer is formed by a sheet of filtering material [Fig. 1, #4] to which said collection member is attached [Fig. 1, #2] 
	Schifferle does not disclose the collection member is a foil. 
Kamerbeek, much like Shifferle, pertains to an exchangeable capsule for producing a beverage. [abstract] 
Kamerbeek discloses the collection member is a foil [Col. 4, Lines 45-50; “…a first layer may be filter paper and the second layer may be a perforate foil or both layers may be perforate foils with openings that correspond to each other…”]

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the collection member as taught by Schifferle in view of the foil as taught by Kamerbeek to further include the collection member is a foil to provide a higher tear strength and stiffness. [Col. 10, Lines 33-36]
	As Per Claim 9, Schifferle discloses the container has the shape of a cylinder or a truncated cone [Fig. 1] having a circular side wall [Fig. 1, #1] and two end walls [refer to annotated Fig. 1, #A & #B below] , where at least one of the end walls comprises said wall portion [Fig. 1, #12]  and the remaining walls of the container may also comprise each a layer of filtering material [Fig. 1, #4] and the container forms a refill for a cup open at an end side [Fig. 6] with a bottom and a circular side wall [Fig. 6, #A] where also to the other one of said two end walls [Fig. 1, #A & #B] is attached a collection member carrying local weakenings [Fig. 1, #9]. 

    PNG
    media_image1.png
    512
    389
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    285
    479
    media_image2.png
    Greyscale

Schifferle does not disclose the collection member is a foil. 
Kamerbeek, much like Shifferle, pertains to an exchangeable capsule for producing a beverage. [abstract] 

Kamerbeek discloses the benefits of the foil in that it has a higher tear strength and stiffness. [Col. 10, Lines 33-36] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the collection member as taught by Schifferle in view of the foil as taught by Kamerbeek to further include the collection member is a foil to provide a higher tear strength and stiffness. [Col. 10, Lines 33-36]
Claim 8 is rejected under 35 U.S.C. 102 as being unpatentable over Schifferle (US 2003/0172813) in view of Kamerbeek (US 8906435) in further view of Yoakim (US 2010/0260896)
	As Per Claim 8, Schifferle all limitations of the invention except discloses the largest dimension of the bottom of the weakening is situated between 10 and 50 micrometers
	Yoakim, much like Shifferle, pertains to a capuse for preparation of a beverage. [abstract]
Yoakim discloses discloses the largest dimension of the bottom of the weakening [Fig. 1A, #12 & #13] is situated between 10 and 50 micrometers [Par. 31, Lines 2-5; the reference clearly discloses that the diameter of the recess (weakening) is within the range as the claim recited. Furthermore, the examiner is interpreting the diameters at the bottom of the recess, which would be constant throughout the depth of the recess, to be said “largest dimension”] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the dimension of the weakening as taught by Shifferle in view of the dimension as taught by Yoakim to further include the largest dimension of the bottom of the weakening is situated between 10 and 50 micrometers to further facilitated the flowing of the liquid.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schifferle (US 2003/0172813) in view of Kamerbeek (US 8906435) in further view of Oh (US 2013/0340626)
As Per Claim 3, Schifferle discloses all limitations of the invention except that the foil is provided with at least a single through hole. 
Oh, much like Schifferle, pertains to a beverage cartridge system to brew a beverage. [abstract] 
Oh discloses that the foil is provided with at least a single through hole. [Par. 101, Lines 7-9] 
Oh discloses the benefits of the single through hole in that it minimizes the force it takes to pierce through the target area. [Par. 101, Lines 3-6] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings the foil as taught by Schifferle in view of the through hole as taught by Oh to further include  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schifferle (US 2003/0172813) in view of Kamerbeek (US 8906435) in further view of Daute (US 2013/0055683)
	As Per Claim 4, Schifferle discloses all limitations of the invention except that the foil comprises a PLA layer. 
	Daute, much like Yoakim, pertains to lid seals for packaging materials. [abstract] 
	Daute discloses a seal comprises a PLA layer. [Par. 31; “…The composition applied in process step iii) comprises as a further component a thermoplastic polymer. Thermoplastic polymers which are preferred in particular are polymers chosen from the group consisting of…polylactate ( PLA)”]  
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the foil as taught by Schifferle in view of the foil as taught by Daute to further include the foil comprises a PLA layer to easily create bondage to ensure that the sealing is durable to hold the materials within the casing. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schifferle (US 2003/0172813) in view of Kamerbeek (US 8906435) in further view of Empl (US 2017/0036857)
	As Per Claim 5, Schifferle discloses all limitations of the invention except the foil comprises various layers which have different temperature sensitivities. 
	Empl, much like Schifferle, pertains to a single serve capsule for producing a coffee beverage. [abstract] 
	Empl discloses the foil comprises various layers which have different temperature sensitivities. [Par. 58, Lines 1-4; the reference clearly discloses that the two layers contain different materials and dimensions, meaning that they would respond to heat different and thus have different temperature sensitivities.] 
. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schifferle (US 2003/0172813) in view of Kamerbeek (US 8906435) in further view of Empl (US 2017/0036857) in further view of Andreae (US 2017/0158422)
	As Per Claim 6, Schifferle discloses all limitations of the invention except that the foil comprises besides the PLA layer a cellulose layer present on it. 
	Andreae, much like Schifferle, pertains to a capsule for use in a device for preparing beverages. [abstract] 
	Andreae discloses the foil comprises besides the PLA layer a cellulose layer present on it. [Par. 11] 
	Andreae discloses the benefits of the foil having a cellulose layer in that the substance can be preserved for longer in the capsule. [Par. 52, Lines 7-10] 
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the foil as taught by Schifferle in view of the cellulose layer as taught by Andrae to further include the foil comprises besides the PLA layer a cellulose layer present on it to preserve the substance longer in the capsule. [par. 51, lines 7-10] 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schifferle (US 2003/0172813) in view of Kamerbeek (US 8906435) in further view of Doglioni Majer (US 2008/0216666)
	As Per Claim 7, Schifferle discloses all limitations of the invention except the distance between the weakenings is situated between 0.4 and 0.8 mm. 

	 Doglioni Majer discloses the distance between the weakenings is situated between 0.4 and 0.8 mm. [Par. 66, Lines 5-7] 
	Doglioni Majer discloses the benefits of the distance in that it allows the water flow to penetrate under the film. [Par. 67, Lines 4-7] 
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the weakenings as taught by Schifferle in view of the distance between the weakenings as taught by Doglioni Majer to further include the distance between the weakenings is situated between 0.4 and 0.8 mm to allow the water flow to penetrate under the film. [Par. 67, Lines 4-7] 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schifferle(US 2010/0260896) in view of Bartoli (US 10421603)
As Per Claim 10, Schifferle discloses the container has the shape of a truncated cone [Fig.4]  having a circular side wall [Fig. 4, #A & #B] and two end walls [refer to annotated Fig. 1, #A & #B below] of the container are made of a rigid water impermeable material and form a cup open at one end side [Fig. 4, #C] , where the side wall edge bounding on the open end side is provided with a flange [Fig. 4, #D] that extends outwards in a radial direction [Fig. 4, #D below], to which flange the sheet of filtering material [Fig. 1, #4] is attached that carried the member provided with local weakening [Fig. 1, #9] and closes the open end side [Fig. 1, #C], where the side wall [Fig. 4, #A & #B] and end wall [Fig. 4, #C] of the cup are made of oxygen impermeable material [Par. 28; “…Both, the main housing portion 1 and the cover 4 consist of a gas-tight multi-layer composite foil material….”]

    PNG
    media_image3.png
    393
    514
    media_image3.png
    Greyscale


	Schifferledoes not disclose the sheet of the filtering material with foil carrying local weakening to it is provided with an oxygen impermeable barrier layer.
	Bartoli, much like Yoakim, pertains to a capsule for beverages. [abstract] 
	Bartoli discloses an oxygen impermeable barrier layer. [Col. 3, Lines 20-24] 
	Bartoli discloses the benefits of the oxygen impermeable barrier layer in that it ensures complete insulation of the external environment of the cavity in the capsule. [Col. 3, Lines 29-32] 
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the filtering material as taught Schifferle in view of the oxygen impermeable barrier layer as taught by Bartoli to further include the filtering material with foil carrying local weakening to it is provided with an oxygen impermeable barrier layer to ensure complete insulation of the external environment of the cavity in the capsule. [Col. 3, Lines 29-32]


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schifferle (US 2003/0172813) in view of Kamerbeek (US 8906435) in further view of Zanetti (US 2015/0197394) 
As Per Claim 11, Schifferle discloses all limitations of the invention except the oxygen impermeable barrier layer is formed by a detachable sticker sheet which is fixed to the sheet of the filtering material covered by the foil that carries local weakenings. 
Zanettia, much like Schifferle, pertains to a capsule for the preparation of a beverage. [abstract] 
Zanettia discloses the oxygen impermeable barrier layer is formed by a detachable sticker sheet [Fig. 3, #22] which is fixed to the sheet of the filtering material covered by the foil that carries local weakenings [Fig. 3, #24].
Zanettia discloses the benefits of the detachable sticker sheet in that it aids in preserve the organoleptic properties of the product contains within the capsule. [Par. 48, Lines 2-6] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the foil that carries local weakenings as taught by Schifferle in view of the detachable sticker as taught by Zanettia to further include the oxygen impermeable barrier layer is formed by a detachable sticker sheet which is fixed to the sheet of the filtering material covered by the foil that carries local weakenings to preserve the organoleptic properties of the product contains within the capsule. [Par. 48, Lines 2-6]
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schifferle (US 2003/0172813) in view of Kamerbeek (US 8906435) in view of Belloli (US 2011/0027426)
As Per Claim 12, Schifferle discloses a container characterized in that the container has a  hape of a truncated cone [Fig. 4]  having a circular side wall Fig. 4, #A & #B] and two end walls [Fig. 1, #16 & #12], where at least one of the end walls comprises the wall portion [Fig. 2, #2] and the remaining walls are made of a rigid water impermeable material [Par. 38; “…the brewing water…passes the openings 8 provided in the lower collection member 2 and flows to the bottom side of the collection member 2. 
Schifferle does not explicitly disclose a set of two containers where the two cups having their flanges on each other are connected to each other in releasable airtight manner. 
Belloli, much like Schifferle, pertains to a product tablet and pack for an infusion product such as coffe, tea, coca ect. [abstract] 
Belloli discloses a set of two containers [Fig. 14, #058] where the two cups having their flanges on each other are connected to each other in a realseable airtight manner. [Fig. 16, #50’] 
Belloli discloses the benefits of set of two containers with their flanges connected in that it can be conveniently separated for disposal after use of the container. [Par. 15, Lines 1-2]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the container as taught by Schifferle in view of the set of containers as taught by Belloli to further include a set of two containers where the two cups having their flanges on each other are connected to each other in releasable airtight manner to be conveniently be separated for disposal after use of the container. [Par. 15, Lines 1-2] 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schifferle (US 2003/0172813) in view of Kamerbeek (US 8906435) in further view of Nover (US 2014/0319096) 
As Per Claim 13, Schifferle discloses the manufacture of a pouch open at one end side [refer to annotated Fig. 4, #C below]; 
and made of filtering material or a cup of rigid material open at one end side [Par. 28; “…Both, the main housing portion 1 and the cover 4 consist of a gas-tight multi-layer composite foil material….”], which pouch or cup is comprised of a side wall [refer to annotated Fig. 4, #a & #B below] and an end wall [Fig. 4, #C], and which cup at a side wall edge [Fig. 4, #B] bounding on the open end side is provided with a flange [Fig. 1, #D] extending outwards in a radial direction [refer to annotated Fig. 4, #D below], 
then the filling of the pouch or cup with a product to be extracted, more particularly ground coffee beans or cut tea leaves [abstract; “…a cartridge containing a single serving of a particulate substance extractable by means of water for preparing a beverage, preferably an espresso coffee beverage is disclosed…]

    PNG
    media_image3.png
    393
    514
    media_image3.png
    Greyscale

the manufacture of a collection member [Fig. 1, #2] of liquid impermeable material [Par. 38; “…the brewing water…passes the openings 8 provided in the lower collection member 2 and flows to 
the weakening of the foil by provided recesses [Fig. 1, #9]; 
thereafter the closing of the open end side with the collection member that carries the weakening [Fig. 1, #9], where the collection member [Fig. 1, #2] is attached to the portion of the filtering material  [Fig. 1, #4] or the cup situated around the open end side; and 
that the recess are made by means of a laser [Par. 25, Lies 5-8]
wherein each weakening is formed as a crater [Fig. 1, #9] in the foil such that the material removed from the middle of the crater [Fig. 1, #9] form a raised edge around the crater [Fig. 2, #B below] , and said raised edge [Fig. 1 #B below] is configured for strengthening the weakening [Fig. 1, #9]; and
and such that a bottom of the crater [Fig. 1, #9 below] is bulged to the outside of the crater [Fig. 1, #9] and forms an undulation [Fig. 2, #A below] on a second surface of the foil [although not shown in the figure, the examine is interpreting the back of the first surface of the collection member as being a second member, as best shown in Figure 1, (3), as the reference clearly discloses “… the upper distribution member 3 is essentially a mirror image of the lower collection member 2..” (Par. 31), in which it can be clearly shown that the craters (9) create the bulges on the back of the surface (13)]
Schifferle does not discloses  the collection member is a foil; and 
wherein each one of the weakenings are formed in the foil by a laser.
Kamerbeek, much like Shifferle, pertains to an exchangeable capsule for producing a beverage. [abstract] 

wherein each one of the weakenings are formed in the foil by a laser [Col. 3, Lines 43-47; “...Due to the heat of the laser, on a peripheral edge of an opening a melting ridge may be provided…”]
Kamerbeek discloses the benefits of using a laser on the foil in that by melting the ridge with said laser, more material is present resulting in a locally reinforced area. [Col. 3, Lines 44-48]
Therefore, it would have been obvious to modify the collection member and craters as taught by Schifferle in view of the foil and laser as taught by Kamerbeek to further include the collection member is a foil and wherein each one of the weakenings are formed in the foil by a laser to create a locally reinforced area around the ridge created by the laser. [Col. 3, Lines 44-48]
Schifferle does not discloses using a CO2 laser. 
Nover, much like Schifferleand Wong, pertains to a method for producing a sheath made of shrinkable plastic film. [abstract] 
Nover discloses using a C02 laser. [Par. 18] 
Nover discloses the benefits of the C02 laser in that it allows smooth cut surfaces to be produced in the plastic film without damaging surrounding components. [Par. 18] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the laser used to create recesses as taught by Schifferlein view of the laser as taught by Nover to further include using a C02 laser to allow smooth cut surfaces to be produced in the plastic film without damaging surrounding components. [Par. 18]



Response to Arguments
Applicant’s arguments filed 01/25/2021, with respect to claim(s) 1-13 have been fully considered and are persuasive.  The rejections under 35 U.S.C 102 & 35 U.S.C 103 of claim(s) 1-13 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726